Title: To Benjamin Franklin from James Parker, 12 June 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, June 12. 1767.
The Bearer of this Dr. Nicholas Falck, is an Inhabitant of this City, and is a Person of a general fair Character:–It is said, he having made some remarkable Discoveries in the Mathematicks and other Sciences, goes to London in order to communicate them to Advantage, and being some Acquaintance of mine, I have presumed to recommend him thus to your Notice: The Nature or Use of his Acquisitions he must inform you of himself, being persuaded that you will be a better Judge, whether they be of Utility or not, than I could pretend to: As I write per Packet I have no more to add now, than that I am with all Respects Your most obliged Servant
James Parker.
To Dr. Franklin London.

 
Addressed: For / Dr. Benjamin Franklin / Craven-Street / London / per Dr Falck
Endorsed: Parker
[Notes on address page in BF’s hand:]
Oars for a Man of War
  A Machine to keep Acct of the Ship’s Way
  A Quadrant to observe the Sun’s Altitude without a Horizon.
  A universal Rule for extracting [illegible] with the greatest Simplicity